Title: To George Washington from Henry Knox, 10 May 1793
From: Knox, Henry
To: Washington, George



Sir,
War department May 10th 1793

I have the honor to report to you, that a letter, of the purport of the enclosed, be written to Governor Lee in answer to his letter of the 2d instant relatively to the fortification of Norfolk—I took the liberty of laying his letter before the other heads of departments and the Attorney General—who were of opinion as stated in the proposed answer. I have the honor to be with the highest Respect your most obedt servant

H. Knox

